--------------------------------------------------------------------------------

Exhibit 10.80

CONTRACT OF EMPLOYMENT

BETWEEN

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA (PTY) LTD
("the Company")

AND

ALEXANDER MICHAEL RAMSAY SMITH
("the Executive")

1.

EMPLOYMENT

 

 

1.1

The Company employs the Executive, who accepts employment in accordance with the
terms and conditions of this contract.

 

 

1.2

The Company hereby appoints the Executive to the position of Chief Financial
Officer at our Head Office.

 

 

2.

DURATION

 

 

2.1

Subject to 2.2 and 9, this agreement shall commence on 1 March 2018 and shall be
terminable by either party by giving not less than three month's written notice
of termination.

 

 

2.2

The Company may utilise the Executive's services at whatever place and in
whatever capacity as may be required during the currency of this agreement.

 

 

3.

REMUNERATION

 

 

3.1

The Executive’s remuneration will be determined on the basis of the total direct
cost to the Company, excluding any statutory deductions, which the Executive and
the Company are liable for.

 

 

3.2

Base Salary. During the Employment Period, the Company shall pay to Executive a
base salary at the rate of U.S. $375,000 per year (the “Base Salary”), less
applicable tax withholding, payable in monthly installments in South African
rand. Each installment of the Base Salary shall be converted from U.S. dollars
at an average exchange rate determined quarterly in advance. Make-whole payments
will be made at the end of every quarter, if any, to reflect the actual exchange
rate.

 

 

3.3

Sign-on Bonus. As soon as practicable following the first day of the Employment
Period, the Company shall pay the Executive a sign-on bonus in the amount of
R3,000,000 (the “Sign-On Bonus”) less applicable tax withholding, in accordance
with the Company’s customary payroll practices. If Executive’s employment is
terminated for any reason prior to January 31, 2020, Executive shall be
obligated to repay to the Company the entire amount of the Sign-on Bonus within
30 days after such termination.

1

--------------------------------------------------------------------------------


3.4

Incentive Compensation. The Executive shall be eligible to earn a discretionary
cash incentive award in respect of each full fiscal year during the Employment
Period as determined in the sole discretion of the Remuneration Committee of the
Board. Any such award (and the terms and conditions of such award) shall be
based upon the Executive's performance and such other factors as the
Remuneration Committee shall determine in its discretion, which may include the
Group’s performance during such year.

    3.5

Expenses. The Company, in accordance with policies and practices established by
the Board from time to time, will pay or reimburse Executive for all expenses
reasonably incurred by Executive during the Employment Period in connection with
the performance of Executive’s duties under this Agreement; provided, that
Executive shall provide to the Company documentation or evidence of expenses for
which Executive seeks reimbursement in accordance with the policies and
procedures established by the Company from time to time.

    3.6

Benefit Plans. The Executive shall have the option to join the Group’s Medical
Aid Scheme with Discovery Medical Health or Bankmed, or other scheme in which
the Group participates from time to time. Participation in any such scheme shall
be at the Executive’s sole cost and expense. The Executive acknowledges that the
Group does not operate a retirement scheme or provide any other benefits not
specifically provided for in this Agreement.

    4.

LEAVE ENTITLEMENT

    4.1

ANNUAL LEAVE

   

The Executive acknowledges that he will qualify for 25 working days leave in
respect of each completed 12-month period of service.

    5.

POSITION AND RESPONSIBILITIES

    5.1

During the Employment Period, the Executive shall have the duties,
responsibilities, functions and authority, including administrative, financial,
executive and managerial as are customary to the position of Chief Financial
Officer. The Executive shall serve as a member of the board of directors (or
similar governing body) of the Company or any other member of the Group as may
be requested by the Board.

    6.

COMPLIANCE WITH COMPANY POLICIES/QUALIFICATIONS

    6.1

The Executive shall comply with all written Company policies, standards, rules
and regulations (a “Company Policy” or collectively, the “Company Policies”) and
all applicable government laws, rules and regulations that are now or hereafter
in effect. The Executive acknowledges receipt of copies of all written Company
Policies that are in effect as of the date of this Agreement.

2

--------------------------------------------------------------------------------


6.2

The Executive shall: (i) hold and maintain in good standing membership in a
recognized accounting association and (ii) hold and maintain all required
governmental licenses, certifications and authorizations necessary to perform
Executive’s obligations under this Agreement.

    7.

RESTRICTIVE COVENANTS AGREEMENT

    7.1

On the date hereof, Executive shall execute a restrictive covenants agreement,
in the form of Exhibit A attached hereto and made a part hereof (the
“Restrictive Covenants Agreement”).

    8.

COPYRIGHT

    8.1

The Executive acknowledges that the Company shall, by operation of law, become
the owner of the copyright in any work, which is eligible for copyright and
which is created or executed by the Executive, whether alone or with others, in
the course and scope of employment.

    8.2

Insofar as it may be necessary, the Executive cedes and assigns to the Company
the copyright of any work created or executed by the Executive, whether alone or
with others, in the course and scope of employment.

    8.3

The Executive undertakes not to exercise any residuary rights in respect of any
work created or executed by the Executive, whether alone or with others, in the
course and scope of employment with the Company.

    8.4

All work created or executed by the Executive and for which copyright exists
shall, unless the Executive establishes the contrary, be deemed to have been
created or executed in the course and scope of employment with the Company.

    9.

TERMINATION FOR MISCONDUCT OR ILLNESS

    9.1

Subject to fair procedures being adhered to, this agreement may be terminated by
the Company summarily at any time and without any payment in lieu of notice if,
at any time, the Executive is guilty of any serious misconduct or commits a
breach of a material obligation under this agreement, or is guilty of any act
which at common law would entitle the Company summarily to terminate this
agreement.

    9.2

If the Executive is absent for an unreasonable long time due to illness, the
Company is entitled to terminate the contract after a fair procedure and
investigation into the health position of the worker.

    9.3

The Company reserves the right to request the Executive to undergo a medical
examination at any time at the Company's expense to assist in determining the
Executive's fitness to continue Employment.

3

--------------------------------------------------------------------------------


9.4

The Executive guarantees that at the time of signing this contract, he is free
of any notifiable, contagious illness. If the Executive should discover any such
illness after employment, he will immediately inform the Company.

    10.

MISCELLANEOUS MATTERS

    10.1

Notwithstanding the terms contained in this contract, the Executive accepts that
all the rules and procedures of the Company, wheresoever contained are
applicable to his Employment and that, in the event of any conflict between such
rules and procedures and this contact, this contract will be regarded as being
binding. The Executive undertakes not to injure the reputation or business of
the Company and its customers and to observe the utmost secrecy and good faith
in all dealings concerning the Company or its customers.

    10.2

The Executive acknowledges that the Company’s Disciplinary Code and Procedure,
and Grievance Policy and Procedure, are applicable to the employment
relationship and agrees to be bound thereby.

    10.3

No agreement varying, adding to, deleting from or cancelling this agreement,
shall be effective unless reduced to writing and signed by or on behalf of the
parties.

    10.4

The Executive agrees that he will retire at the age of 60.

    10.5

The Executive declares that he has never been convicted of a criminal offence.
The Executive agrees that should this statement be proved to be false, or should
the Executive fail to declare a future criminal offence, the Company reserves
the right to summarily terminate the Executive’s service.

    10.6

The Executive shall, within a reasonable period, notify the Company of any
change in his status, such as address, dependants, marital, telephone number,
qualifications or any other relevant changes.

    10.7

Both parties acknowledge that by signing this contract, they have received a
copy of this contract, and they have read and understood the contents thereof.
Both parties undertake to hold themselves bound by this contract and agree to
observe the provisions contained therein.

    12.

INDULGENCES

   

No indulgence granted by a party shall constitute a waiver of any of that
party's rights under this agreement.

    13

DOCUMENTS APPLICABLE

    13.1

The following documents form part of the Executive’s contract of employment with
the Company:


  (a)

Articles of Agreement

  (b)

Staff Manual

4

--------------------------------------------------------------------------------


  (c)

Restrictive Covenants Agreement (Attached)

  (d)

Any other documents of which the Executive may be advised during his employment
with the Company

Signed at             Rosebank                 on February 28, 2018

AS WITNESSES:

    /s/ Herman G. Kotzé     For and on behalf of Net1 Applied          
Technologies th South Africa (Pty) Ltd     4 Floor, President Place Cnr. Jan
Smuts     Ave & Bolton Rd Rosebank, Private Bag 2424     Parklands, 2121

Signed at Rosebank on February 27, 2018

AS WITNESSES:

    /s/ Alex M. R. Smith     The Executive                  

5

--------------------------------------------------------------------------------